DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Corrected Notice of Allowability is prepared in response to the new IDS filed on 02/18/2021. No reopening of prosecution is needed. The amendment filed on 12/04/2020 has been entered. Claims 2, 3, and 8 are cancelled. Claims 10-13 are newly added. Claims 1, 4-7, and 9-13 are currently under examination and allowed in the Notice of Allowability mailed on 02/03/2021 and in this Office Action.   

Priority
This application is a DIV of 15/741,584 filed on 01/03/2018, now ABN, which is a 371 of PCT/EP2016/066222 07/08/2016 which claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 15176190.5 07/10/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/18/2021 has been considered.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 4-7 and 9-13, depending from claim 1, are also allowed. 

The examiner’s statement of reasons for allowance was made to the record in the Notice of Allowability mailed on 02/03/2021. In addition, the reference provided in the IDS filed on 02/18/2021 disclosed inhibition of LPS- or TLR4-mediated inflammation by pectins, preferentially by the pectin of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-7, and 9-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623